Citation Nr: 0937587	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-13 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to the Veteran's service-
connected right ankle disability.

2.  Entitlement to service connection for a left ankle 
disorder, including as secondary to the Veteran's service-
connected right ankle disability.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial, compensable disability rating 
for a service-connected scar, pilonidal cyst, status post 
surgical removal, prior to March 9, 2007.

6.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected scar, pilonidal cyst, 
status post surgical removal, from March 9, 2007.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 until 
May 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision, 
which granted service connection, with a noncompensable 
disability rating, for a history of pilonidal cyst, denied 
service connection for a chronic back disorder, bilateral 
hearing loss, and a right shoulder disorder, and granted 
service connection for tinnitus, from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The matters currently on appeal have since been 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida.   The Veteran's subsequent claims that are also 
currently on appeal at the Board are also on appeal from the 
RO in St. Petersburg, Florida.

The Veteran submitted a notice of disagreement in regards to 
the cyst and back claims in April 2001.  The RO provided a 
Statement of the Case for those claims in May 2001.  The 
Veteran also submitted a notice of disagreement in regards to 
the right shoulder claim in April 2001, at which time he also 
raised service connection claims for his eyes and right 
ankle.  A Statement of the Case in regards to the shoulder 
claim was provided in July 2001.  He also submitted a notice 
of disagreement in regards to his bilateral hearing loss 
claim in September 2001.

The Veteran provided testimony at a RO hearing in September 
2001 in regards to his history of cyst, low back, right 
shoulder, and bilateral hearing loss.  The RO subsequently 
provided a Statement of the Case in regards to the bilateral 
hearing loss claim in September 2001.

An October 2002 rating decision granted service connection 
for a right ankle disability and denied service connection 
for an eye disability.  No notice of disagreement was filed 
in regards to either of those claims and they are not 
currently before the Board.

The Board notes that after receipt of the various Statements 
of the Case concerning the claims, the Veteran failed to file 
a Substantive Appeal.  However, it is clear that he continued 
to disagree with the denials of service connection and the 
noncompensable rating.  The Veteran's September 2001 hearing 
testimony so indicates a continued disagreement with denials 
of an increased rating for his service-connected scar and 
service connection for a chronic back disorder, bilateral 
hearing loss, and a right shoulder disorder.  Additionally, a 
Supplemental Statement of the Case was provided in regards to 
those claims in April 2002.

The Board accepts the claims for service connection for a low 
back disorder, a right shoulder disorder, and bilateral 
hearing loss and for a compensable rating for his service-
connected scar as continuing to be on appeal.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision).

As the Veteran continued to assert his disagreement with the 
denial of his claims and VA continued to assert jurisdiction 
over the issues of increased rating for a history of 
pilonidal cyst and service connection for a chronic back 
disorder, bilateral hearing loss, and a right shoulder 
disorder, those issues have remained properly on appeal.  As 
such, it is not possible to now assert that the Veteran did 
not wish to continue the adjudication of his claims.  See 
Percy v. Shinseki, 23Vet. App. 37 (2009) (holding that VA 
waived any objections as to the content of the appeal by 
treating the issue as on appeal for five years).

Thus, although the Veteran raised new claims for service 
connection for a low back disorder, to include as secondary 
to his service-connected right ankle disability, that claim 
has in fact been on appeal since the original denial of that 
claim by a February 2001 rating decision and should not be 
considered on the basis of new and material evidence.  
Additionally, the claims for an increased rating for a 
service-connected scar and service connection for bilateral 
hearing loss, and a right shoulder disorder are also 
considered to have been pending to the Board, following the 
continued adjudication of the claims by the April 2002 
Supplemental Statement of the Case.  

The Veteran has also subsequently filed additional claims for 
service connection.  A September 2006 rating decision granted 
service connection for acid reflux disease, claimed as 
erosive esophagus, with a 30 percent evaluation.  That rating 
decision also continued a 10 percent disability rating for 
the Veteran's service-connected right ankle disability and 
denied an original claim for service connection for a left 
ankle disorder, as well as essentially continued the denial 
of service connection for a lumbar spine disorder.  

No notice of disagreement was filed in regards to the grant 
of service connection for acid reflux and that claim is not 
currently before the Board.  The Veteran filed an October 
2006 notice of disagreement in regards to the claim for 
service connection for a left ankle disorder and perfected 
that appeal with a May 2007 VA Form 9, following the issuance 
of a Statement of the Case, such that the left ankle claim is 
currently before the Board.

A July 2007 rating decision granted the Veteran's claim for 
an increased rating for evaluation for a service-connected 
scar, by granting a 10 percent disability rating, from March 
9, 2007, which is the maximum rating for Diagnostic Code 7804 
(2002).  However, the Veteran has not withdrawn his appeal, 
which has been ongoing since the February 2001 rating 
decision.  He is presumed to be seeking the maximum benefit 
allowed by law and regulation.   AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The Veteran appeared before the undersigned Veterans Law 
Judge at a Board hearing held at the RO in April 2009, in 
regards to the claims for service connection for the back and 
left ankle.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's lumbar 
spine disorder is related to his active military service.  

2.  The Veteran's service-connected scar, pilonidal cyst, 
status post surgical removal was manifested by an objective 
demonstration of tenderness and pain, prior to March 9, 2007.  
 
3.  The Veteran's service-connected scar, pilonidal cyst, 
status post surgical removal was manifested by an objective 
demonstration of tenderness and pain, from March 9, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for a 10 percent initial disability 
evaluation, and no more, for a service-connected scar, 
pilonidal cyst, status post surgical removal, prior to March 
9, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2002). 

3. The criteria for a disability evaluation in excess of 10 
percent for a service-connected scar, pilonidal cyst, status 
post surgical removal, from March 9, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for a 
service-connected scar, pilonidal cyst, status post surgical 
removal.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, in regards to the scar claim, the 
Board notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
have been obtained.  38 U.S.C.A. § 5103A.  VA has associated 
with the claims folder the service medical records and 
reports of his post-service treatment.  He was also afforded 
a formal VA examination.  

The Board also grants the claim for service connection for a 
lumbar spine disorder.  In view of the Board's decision to 
reopen the Veteran's claim and grant service connection for a 
lumbar spine disorder, a discussion of VA's duties to notify 
and assist in regards to those claims is unnecessary.


Service Connection Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.


Lumbar Spine Disorder

The Veteran contends that his lumbar spine disorder is either 
due to his service, including his in-service motorcycle 
accident, or developed secondary to his service-connected 
right ankle disability.  

The Veteran's service treatment records generally indicate 
multiple complaints of low back pain.  An April 1980 
Logansport Memorial Hospital Record reported that the Veteran 
was off base and off duty when his bike went out of control 
on April 9, 1980.  At that time, he received multiple 
contusions involving the spine, nose, right eye, and neck.  
Following the accident, his service treatment records 
generally indicated complaints of back and neck pain.  An 
October 1980 orthopedic clinic treatment record reported that 
although the Veteran had approximately 1-2 months of pain in 
the low back, he had no pain or discomfort or any symptoms 
since June 1980.  His March 1981 separation examination found 
his spine to be normal and he reported no recurrent back pain 
in his Report of Medical History.

The record is silent for years following his discharge from 
service as to any complaints of, or treatment for, back pain.

He was provided a VA examination in January 2001, which did 
not include a review of the claims file.  The Veteran 
reported chronic aching-type pain in the low back.  He also 
reported a history of heavy lifting and pulling-type activity 
while in the service.   The examiner found the Veteran to 
have chronic lumbar syndrome, but did not provide any medical 
opinions as to the etiology of his spine disorder.  

Private medical records also generally indicated that the 
Veteran sought and received treatment for back pain.  They 
indicate that the Veteran was treated at Knollwood Park 
Hospital for back pain, in August 2001, and was found to have 
pain in the head and back.

VA treatment records similarly indicated numerous complaints 
of, and treatment for, low back pain.  For example, a January 
2002 VA outpatient treatment record noted that the Veteran 
complained of a history of chronic low back pain.  The 
examiner found the lumbar spine to be tender to palpation and 
an MRI to be normal.  The examiner found him to have chronic 
low back pain.  

A February 2002 VA neurosurgery consult noted that the 
Veteran was referred to the examiner for evaluation of long 
standing back pain.  The Veteran reported that his symptoms 
started while he was in the Air Force.  He could not recall 
any particular event, but reported lifting and moving heavy 
objects and a motorcycle accident.  A lumbar spine 
examination showed some vague, poorly localized tenderness on 
either side of the paraspinal region, with no midline 
tenderness or muscle spasm elicited.  He also had full range 
of motion of the back.  There were considerable functional 
overlay movements.  The examiner found him to have lumbago.  

A September 2006 VA outpatient treatment record noted the 
Veteran to appear to be in severe pain.  The examiner found 
Left L5 S1 radiculopathy.  An October 2006 VA outpatient 
treatment record noted lumbar radiculopathy.  The examiner 
further noted that the Veteran requested a statement from the 
examiner that his back problem was a direct result of his 
service-connected ankle injury.  The examiner stated that 
there was no way for him to make that connection.

A VA examination was provided in July 2006.  The examiner 
found a lumbar CT to show neuroforaminal narrowing at L4-5 
and L5-S1 and disc bulge at L3-4 and L4-5.  The examiner also 
found the Veteran to be morbidly obese and that his lumbar 
degenerative joint disease and degenerative disc disease were 
not caused by or related to an ankle disorder.  The examiner 
further opined that the Veteran's conditions were not caused 
by or the result of military service, but rather the 
limitation in motion, particularly in relationship to the 
lumbar spine, was the result of morbid obesity.  The examiner 
found no supporting evidence on examination or in the record 
to show a relationship between the Veteran's degenerative 
spine condition and his service-connected right ankle laxity.  

A December 2008 VA physician found a high likelihood that the 
trauma caused by the in-service motorcycle accident had a 
direct correlation to the Veteran's current back pain and 
arthritic problems.  

The December 2008 VA physician directly correlated the 
Veteran's in-service motorcycle accident with his arthritic 
problems.  In contrast, the July 2006 VA examiner failed to 
address the in-service motorcycle accident as a possible 
cause of the Veteran's degenerative joint disease and 
degenerative disc disease of the lumbar spine.  The record 
indicates that the Veteran was involved in a motorcycle 
accident while in service, he complained of low back pain in 
service, and that he currently has degenerative joint disease 
and degenerative disc disease of the lumbar spine.  The 
December 2008 VA physician has directly correlated the in-
service accident to the Veteran's current arthritic problems.  
As such, direct service connection for a low back disorder is 
warranted.  The Board finds that the probative evidence of 
record shows that the Veteran had an in-service injury to the 
low back, a current low back disorder, and medical nexus 
evidence supporting that his current low back disorder is due 
to his in-service injury.  

The record is, however, clear that the Veteran's lumbar spine 
disorder is not due to his service-connected right ankle 
disability, as no medical examiner has found such an 
etiology.  The July 2006 VA examiner specifically found the 
service-connected right ankle disability to not be 
etiologically related the Veteran's lumbar spine disorder.

The Veteran's claim for service connection for a lumbar spine 
disorder, including degenerative joint disease and 
degenerative disc disease, is granted. 
  
Increased Rating Claim

The Veteran essentially contends that his service-connected 
scar, pilonidal cyst, status post surgical removal is more 
severe than indicated by the noncompensable rating granted by 
the February 2001 rating decision and the 10 percent 
disability rating granted by the December 2008 rating 
decision.

During his January 2001 VA general examination, the Veteran 
reported his scar to be healed and occasionally tender, but 
with no further significant cystic or abscess in the area 
since operation.  The January 2001 VA examiner found a well-
healed 3 inch scar, which appeared unremarkable without any 
signs of local inflammation or tenderness.  The examiner 
diagnosed him with a well-healed scar with occasional mild 
discomfort and mild numbness locally.  A February 2002 VA 
neurosurgery consult similarly noted that the Veteran had a 
well-healed scar between the two buttocks.

A VA examination was provided for scars in April 2007.  The 
Veteran reported pain over the scar, starting approximately 
eight months prior.   He claimed it was worse when sitting in 
a firm chair or riding in his car for a prolonged time.  The 
April 2007 VA examiner found a vertical scar in the area of 
the sacrum between the buttocks, extending seven inches in 
length and approximately 3 millimeters (mm) wide at it widest 
point.  The examiner found it to be regular, flat, and with 
no change in pigmentation.  It was tender in the distal end, 
with a dimple noted at the end of the surgical incision.  
There was no evidence of infection, redness, disfigurement, 
keloid formation, adherence to the underlying tissue, or 
specific irregularity.  There was no evidence of depression 
of the scar and it was linear and regular, without any gross 
defects.  The examiner found him to have a pilonidal cyst 
scar post surgical removal, without residual.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

The criteria for rating the skin were amended effective 
August 30, 2002.  Since the Veteran's claim was received 
prior to the August 30, 2002 change, his service-connected 
scar, pilonidal cyst, status post surgical removal must be 
evaluated under both the prior and current criteria.  See 
VAOPGCPRC 3-00; 67 Fed. Reg. 49,590 (July 31, 2002).  The 
disability has previously been evaluated under both the old 
and the new rating criteria.  

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
Veteran's service-connected scar under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2007); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were again amended in October 2008.  The 
October 2008 revisions are applicable to application for 
benefits received by the VA on or after October 23, 2008. See 
73 Fed. Reg. 54708 (September 23, 2008).  Therefore, the 
October 2008 version of the schedular criteria is 
inapplicable.

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).

Diagnostic Code 7800 (2002) provided ratings for scars of the 
head, face, or neck. Diagnostic Codes 7801 and 7802 (2002) 
provided ratings for scars from second and third degree 
burns.  Obviously, these provisions are not for application, 
given the nature of the Veteran's disability.  Under 
Diagnostic Code 7803 (2002), a maximum 10 percent rating was 
assigned for scars which are poorly nourished, with repeated 
ulceration.  There is no evidence of a scar to the head, 
face, or neck or due to burns in this case, as indicated by 
the VA examinations. 

Under former Diagnostic Code 7804 (2002), a maximum 10 
percent was assigned for scars which are tender and painful 
on objective demonstration.  No higher rating was available 
under these provisions.  Although the Veteran reported 
tenderness in the January 2001 VA examination, the VA 
examiner specifically found no sign of inflammation or 
tenderness at that time.  However, the 2001 VA examiner did 
diagnose him with a well-healed scar, with occasional mild 
discomfort and mild numbness locally, which can be deemed to 
be an objective finding of it being tender and painful for a 
10 percent disability rating, under Diagnostic Code 7804 
(2002).

The Veteran also reported pain over the scar in his April 
2007 VA examination.  The April 2007 VA examiner found the 
scar to be tender in the distal end, such that a maximum 10 
percent disability rating could be assigned under Diagnostic 
Code 7804 (2002).

Under Diagnostic Code 7805, scars may be rated based on 
limitation on function of the part affected.  

Under the subsequent rating criteria, in effect from 2002-
2008, Diagnostic Code 7800, like its predecessor, concerns 
scars of the head, face or neck and is therefore not 
applicable to this case.  Current Diagnostic Code 7801 
pertains to scars that are deep whereas current Diagnostic 
Codes 7802, 7803, and 7804 pertain to scars that are 
superficial.

Under the Diagnostic Code 7801 (2007), pertaining to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, the following criteria applies: Area or areas 
exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (2) (2007).  This Diagnostic Code 
does not apply to the present claim, as the Veteran does not 
have a deep scar.  The April 2007 VA examiner found the scar 
to not be associated with underlying tissue, thus this code 
section would not apply.

Diagnostic Code 7802 (2007), for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, requires the scar to be in excess of 144 
square inches (929 sq. cm.) or greater before such scars are 
deemed a compensable disability.  A superficial scar is one 
not associated with underlying soft tissue damage.  See, 
e.g., 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) 
(2007).

The greatest measure of the Veteran's scar, as found by the 
April 2007 VA examination, was 7 inches in length and 
approximately 3 mm.  As such, a compensable disability rating 
under Diagnostic Code 7802 (2007) is not applicable.

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  However, neither the VA 
examinations nor the Veteran has found the scar to limit his 
ability to function, in terms of the area between his 
buttocks.  Evaluation under Diagnostic Code 7805 based on 
functional limitation is therefore not warranted, based on 
the absence of any medically identified functional limitation 
associated with the scar and underlying tissue loss.

As noted above, the January 2001 VA examiner essentially 
found the Veteran's scar to be tender.  The April 2007 VA 
examiner also specifically found tenderness on the scar's 
distal end.  As such, a maximum 10 percent rating would be 
applicable under Diagnostic Code 7804 (2002), based on both 
VA examinations.  The evidence thus indicates that there was 
objective demonstration of his service-connected, scar being 
tender and painful throughout the course of the appeal.  As 
such, a compensable disability rating, of 10 percent and no 
more, prior to March 9, 2007 is demonstrated by the evidence 
of record.  

As previously discussed, the other Diagnostic Codes, both 
prior to 2002 and from 2002 to 2008, are either not 
applicable based on the size of the scar, its location, or 
its characteristics.  Additionally, no medical evidence is of 
record indicating that there is any functional limitation 
associated with the scar.

Furthermore, a 10 percent rating is the maximum rating 
available under Diagnostic Code 7804 (2002) and no other 
Diagnostic Codes are applicable for rating his service-
connected scar.  As there is no legal basis upon which to 
award a higher evaluation for his service-connected scar, a 
rating in excess of 10 percent either prior to or following 
March 9, 2007 must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   

The Veteran's claim for a compensable disability rating for 
his service-connected scar, prior to March 9, 2007, is 
granted, to the extent of a 10 percent disability rating and 
no more.  However, the claim for a disability rating in 
excess of 10 percent for his service-connected scar, from 
March 9, 2007, is denied.


ORDER

Service connection for a lumbar spine disorder, including 
degenerative joint disease and degenerative disc disease, is 
granted.

Entitlement to an initial, compensable disability rating of 
10 percent, and no more, for the Veteran's service-connected 
scar, pilonidal cyst, status post surgical removal, prior to 
March 9, 2007, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A disability evaluation in excess of 10 percent for a 
service-connected scar, pilonidal cyst, status post surgical 
removal, from March 9, 2007, is denied.  

REMAND

The Veteran has essentially claimed that he has had 
difficulty with his hearing since service.  He contends, as 
indicated in his January 2001 VA audio examination, that he 
was exposed to traumatic noise while in service.  The Veteran 
further contends that his left ankle disorder is either due 
to his service, including an in-service motorcycle accident, 
or developed secondary to his service-connected right ankle 
disability.  He also contends that he has a right shoulder 
disorder due to service.

The Veteran's service treatment records generally indicate 
that he had normal hearing levels in his February 1977 
enlistment examination and his March 1981 examination prior 
to separation.  Although the service treatment records 
indicate that the Veteran did experience hearing loss in 
service, it did not raise to the level of a "disability" 
under VA standards.  38 C.F.R. § 3.385.

A VA audiology examination was provided to the Veteran in 
January 2001.  The Veteran reported hearing loss for the past 
22 years.  He denied ear surgery or infection and reported 
excessive noise levels in service, including jet airplanes, 
flight lane, rivet guns, heavy artillery, and small fire 
arms.  The examiner found the Veteran to have bilateral mild 
to moderate sensorineural hearing loss and excellent word 
recognition.  However, the examiner did not provide an 
opinion as to the etiology of the Veteran's bilateral hearing 
loss.

The record thus indicates that the Veteran had some hearing 
loss in service, though it did not reach the level of a 
"disability" under VA standards at that time; however, his 
hearing loss currently meets those VA standards for a 
"disability."  A VA examination should be provided to 
determine the nature, extent, onset, and etiology of the 
claimed disorder.  Assistance by VA includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008).

In regards to the left ankle and right shoulder claims, the 
Veteran's service treatment records generally indicate 
complaints of, and treatment for, the left ankle and right 
shoulder.  For example, an October 28, 1977 service treatment 
record noted that the Veteran twisted his left ankle.  An x-
ray was negative for fracture.  The examiner found a soft 
tissue injury.  An October 31, 1977 service treatment record 
found him to have left ankle sprain and a November 1977 
record found him to have a fracture of the tibia.  A March 
1978 duty examination noted that his chip fracture of the 
tibia was casted, further noting that it was non-
complicated/not significant (NCNS).  A June 1978 service 
treatment record indicated that the Veteran injured his right 
shoulder lifting weights and was found to tenosynovitis.    

As previously discussed, the record indicates that the 
Veteran was involved in a motorcycle accident in April 1980.  
He received multiple contusions involving the spine, nose, 
right eye, and neck and he subsequently made complaints of 
back and neck pain.  Ankle complaints were not reported 
following that incident.  Furthermore, an October 1980 
orthopedic clinic treatment record reported that he had no 
pain or discomfort or any symptoms since June 1980.  He also 
had no pain or paresthesias in any of the extremities.  The 
examiner further found a good range of motion in the ankles 
and upper extremities.

His May 1981 separation examination found his upper 
extremities, feet and lower extremities to be normal.  His 
Report of Medical History also only indicated a history of 
fractures of the right ankle; he also specifically denied 
having a painful or "trick" shoulder.

A VA examination was provided to the Veteran in January 2001 
in regards to the right shoulder, but did not include a 
review of the claims folder.  The January 2001 VA examiner 
found the Veteran to have an old right should injury, with 
possible degenerative changes of the AC joint.  A Singing 
River Radiology Group February 2001 x-ray found no bony 
abnormalities of the right shoulder.

Another VA examination was provided in July 2006 and included 
a review of the claims file.  The VA examiner diagnosed him 
with left ankle tenosynovitis and minimal subtalar arthritis.  
The examiner opined that the left ankle laxity and 
senosynovitis was well documented to have occurred just over 
a year ago, after an acute sprain that was unrelated to the 
service-connected right ankle disability.  However, the VA 
examiner did not indicate whether he specifically reviewed 
the Veteran's in-service complaints of and treatment for the 
left ankle and right shoulder disorders and whether those in-
service complaints are related to his current disorders.  As 
such, the VA examinations of record provide insufficient 
analysis as they did not specifically consider the multiple 
complaints of and treatment for the claimed disorders in 
service, such that all relevant medical evidence of record 
can be deemed to have been considered.  A new VA examination 
is necessary to provide adequate consideration of the 
relevant medical evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
bilateral hearing loss found to be 
present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more probability) 
that any bilateral hearing loss found 
to be present had its onset in or is 
related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of his disorder, 
as well as his exposure to acoustic 
trauma in service.  The rationale for 
all opinions expressed should be 
provided in a legible report.

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any left 
ankle and/or right shoulder disorder(s) 
found to be present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  

a.  The examiner should opine as 
to whether it is at least as 
likely as not (that is, at least a 
50-50 degree of probability) that 
the Veteran currently has a right 
shoulder disorder which is due to 
service, including the July 1978 
reported right shoulder injury.

b.  The examiner should opine as 
to whether it is at least as 
likely as not (that is, at least a 
50-50 degree of probability) that 
the Veteran currently has a left 
ankle disorder which is due to 
service, including from the 1977-
1978 treatment and complaints 
regarding the left ankle.

c.  The examiner should also provide 
opinions on the following: 1) 
whether it is at least as likely as 
not, that the Veteran has a left 
ankle disability which is caused by 
his service-connected right ankle 
disability and 2) If it is not 
caused by the service-connected 
right ankle disability, whether it 
is at least as likely as not that 
the Veteran's left ankle disability 
is aggravated by the Veteran's 
service-connected right ankle 
disability.  If aggravation is 
found, the examiner should identify 
the baseline level of severity of 
left ankle disability, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between 
the onset of aggravation and the 
current level of severity.  In 
addressing the aggravation question, 
the examiner should also identify 
any impairment which is due to the 
natural progression of the disease.  

In making his/her determinations, the 
VA examiner should specifically 
reference his/her consideration of the 
service treatment records, including 
the Veteran's specific complaints of 
and treatment for his left ankle and 
right shoulder.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorders.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


